Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
Note: The amendment of November 5th 2020 has been considered.
Claims 1, 14 and 16 have been amended.
Claims 11, 13, 15 and 19 are cancelled.
Claims 20-21 were added.
Claims 1-10, 12, 14, 16-18 and 20-21 are pending in the current application.
Claims 14 and 16-18 are withdrawn from consideration.
Claims 1-10, 12 and 20-21 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5th 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felisaz et al (EP 1815754 A1 – Machine translation) in view of NPL “Nursing Formula Select" ('Masterfeeds').

Regarding claims 1-4, 12 and 20-21: Felisaz discloses of a starter feed additive comprising a licorice root extract sensory compound (i.e., glycyrrhizine) and vanilline (see Felisaz abstract; paragraphs [0026], [0027], [0030], [0031], [0040]). Felisaz also discloses of blending the feed additive with feed for recently weaned animals (e.g., piglets) (see Felisaz paragraphs [0006], [0017] and [0053]-[0055]). Felisaz also discloses of blending 200-600 grams of the feed additive with a ton of feed (see Felisaz paragraph [0031]) and that the feed additive stimulates the appetite of young animals (see Felisaz paragraph [0006]). While Felisaz fails to disclose of feeding only milk replacers, it is noted that feeding milk replacers for pre-weaning young animals is well known (see Masterfeeds, pages 1-2). In view of the fact that the feed additive stimulates the appetite of young animals by providing young animals with the sweet taste of their mother's milk (see Felisaz 
As to feeding an amount of feed additive sufficient to decrease refusal of the milk replacer or starter feed recited in claim 1: Felisaz discloses that the feed additive stimulates the appetite of young animals (see Felisaz paragraph [0006]) and that piglets’ feed intake increased when the feed was combined with the feed additive (see Felisaz table 2, paragraph [0056]). In view of the fact that increasing the appetite stimulation of a feed will reduce its refusal by an animal, and since an increase intake reflects a reduction in refusal, the disclosure in Felisaz meets the claimed limitations.
As to the consumption rate of the sensory compounds per day recited in claims 1, 2 and 4: Felisaz discloses that the feed additive stimulates the appetite of young animals by providing young animals with the sweet taste of their mother's milk (see Felisaz paragraph [0006]). Felisaz also discloses of attaining the desired effect by blending 200-600 grams of the feed additive with a ton of feed (see Felisaz paragraph [0031]) which is about 0.02%-0.06% by weight. While Felisaz fails to disclose of feeding only milk replacers and of the consumption rate of the licorice and vanilline sensory compounds (i.e., feed additive) in the milk replacers, Masterfeeds discloses that feeding 2-3 liters of milk replacers per feeding and of two feedings per day for pre-weaning young animals is well known (see Masterfeeds
Regarding claim 3: Felisaz discloses of piglets consuming about 400 grams of weaning feed per day (see Felisaz Table 2, paragraph [0056]), wherein the weaning diet comprises 11% milk replacement (see Felisaz paragraphs [0054] and [0055]). While Felisaz fails to disclose of feeding only milk replacers, it is noted that feeding milk replacers for pre-weaning young animals is well known, and of feeding young animals, such as calves, with about 0.75lbs to 2.5lbs of milk replacers is also well known and conventional (see Masterfeeds, pages 1-2). In view of the fact that the feed additive stimulates the appetite of young animals by providing young animals with the sweet taste of their mother's milk (see Felisaz paragraph [0006]). It would have been obvious to a skilled artisan to combine the feed additive with the milk replacers in order to stimulate the appetite of the young animals by providing the young animals with the sweet taste of their mother's milk, and thus arrive at the claimed limitations. 
Regarding claims 5-10: Felisaz discloses of piglets consuming about 400 grams of weaning feed per day comprising 200-600 grams of feed additive per ton of feed (see Felisaz Paragraph [0031]; Table 2, paragraph [0056]), wherein the weaning diet comprises 11% milk replacement (see Felisaz paragraphs [0054] and [0055]), but fails to disclose feeding only milk replacers at adjusted amounts corresponding to the periods recited in claims 5-8; However, Masterfeeds discloses that providing milk replacers only to pre-weaning young animals at a higher amount during the first four weeks, followed by a lower amount of milk replacers combined with an increased amount of feed, is well known feeding scheme (see Masterfeeds, pages 1-2); Accordingly, it would have been obvious to a skilled artisan who desires to stimulate the appetite of the young animals following the conventional milk replacers pre-weaning .

Response to Arguments
Applicant's arguments filed on November 5th 2020 have been fully considered but they are not persuasive.

Applicant argues on the “Remarks” that the prior art references fail to render the claimed invention obvious, because Felisaz discloses using the licorice compound in a solid diet and not in a liquid milk replacer. Examiner respectfully disagrees.

While Felisaz discloses using the licorice compound in solid food, it would have been obvious to a skilled artisan to combine the feed additive with liquid milk replacers in Masterfeeds in order to stimulate the appetite of the young animals by providing the young animals with the sweet taste of their mother's milk, and thus arrive at the claimed limitations

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792